Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported: January 23, 2009) Innophos, Inc. Innophos Holdings, Inc. (Exact name of Registrants as specified in their Charters) Delaware 333-129951 20-1380712 Delaware 001-33124 20-1380758 (States or other jurisdictions of incorporation) (Commission File Numbers) (IRS Employer Identification Nos.) 259 Prospect Plains Road Cranbury, New Jersey 08512 (Address of Principal Executive Offices, including Zip Code) (609) 495-2495 (Registrants Telephone Number, Including Area Code) Not Applicable (Former names or former addresses, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01 Other Items. As previously reported, the Registrants are fully indemnified by Rhodia, S.A and affiliates in connection with certain water duty resolutions issued by the Mexican National Waters Commission, or CNA, related to periods prior to the 2004 purchase of our business from Rhodia. The only pending CNA claims relate to the period 1998-2002 totaling approximately $24.4 million (at current exchange rates), which have been subject to appeal proceedings in Mexico since We have learned that, on January 20, 2009, the Mexican Eighth Collegiate Circuit Court on Administrative Matters (First Circuit) issued a ruling reversing in part and remanding a decision issued in August 2008 by the Fiscal and Administrative Justice Court in favor of our subsidiary, Innophos Fosfatados S.A. de C.V. The 2008 decision nullified CNA resolutions seeking to apply higher fresh water rates to Fosfatados' Coatzacoalcos, Vera Cruz plant for the noted period.
